EXHIBIT 10.24

 

SUBORDINATION AGREEMENT

(Respecting Leonite Note)

 

This Subordination Agreement (this “Agreement”) is made as of April 5, 2019, by
the Leonite Capital, LLC, a Delaware limited liability company (the
“Subordinated Creditor”), in favor of Burnley Capital LLC, a Delaware limited
liability company (the “Senior Lender”). Capitalized terms used, but not
otherwise defined, in this Agreement have the meanings ascribed to them in the
Loan Agreement (as hereinafter defined).

 

RECITALS:

 

A. 1847 Goedeker Inc., a Delaware corporation (the “Borrower”), and 1847
Goedeker Holdco Inc. (“Holdco” and together with the Borrower, the “Loan
Parties”) are now, or may hereafter be, indebted to Senior Lender as a result of
extensions of credit under that certain Loan and Security Agreement, dated as of
the date hereof, among the Loan Parties and the Senior Lender (as such agreement
may be amended, modified, supplemented, replaced or refinanced from time to
time, the “Loan Agreement”).

 

B. Borrower is indebted to Subordinated Creditor under the Leonite Note, a copy
of which is attached hereto as Exhibit A (the “Subordinated Note”).

 

C. To induce Senior Lender to enter into the Loan Agreement, and to extend
financial accommodations to the Loan Parties, the Subordinated Creditor is
willing to enter into this Agreement.

 

AGREEMENTS:

 

IN CONSIDERATION of the foregoing premises, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Subordinated Creditor agrees as follows:

 

1. Subordination of Payment and Liens.

 

(a) The payment of all amounts owed under the Subordinated Note (the
“Subordinated Indebtedness”) are hereby subordinated to the payment in full of
all indebtedness owed to the Senior Lender under the Loan Agreement and all
other loan documents, whether now existing or hereafter incurred or created (the
“Senior Indebtedness”). No payments or other distributions whatsoever in respect
of any Subordinated Indebtedness shall be made by the Loan Parties and no
property or assets of the Loan Parties shall be applied to the purchase,
redemption or other acquisition or retirement of any Subordinated Indebtedness,
until the Senior Indebtedness shall have been indefeasibly paid in full and all
commitments of the Senior Lender to make loans and other credit accommodations
to the Loan Parties have been terminated. Notwithstanding the foregoing, so long
as no “Default” or “Event of Default” (each as defined in the Loan Agreement or
any other loan document evidencing Senior Indebtedness) has occurred (or would
result on a pro forma basis after giving effect to the then due payment on the
Subordinated Note) and such payments were reflected in the business plan most
recently delivered to the Senior Lender by the Borrower, Borrower may pay and
the Subordinated Creditor may receive regularly scheduled monthly payments of
interest (but not accelerated payments) when and as due under the Subordinated
Note as in effect on the date hereof.

 

  1

   



 

(b) The Liens of the Subordinated Creditor on the Collateral, including all
Liens of the Subordinated Creditor on any Equity Interest of any Loan Party, are
hereby subordinated to the Liens of the Senior Lender arising under the Loan
Documents or otherwise arising in connection with the Senior Indebtedness
regardless of the respective dates of attachment or perfection of the Lien of
the Subordinated Creditor and the Lien of the Senior Lender.

 

2. No Right of Action. The Subordinated Creditor will not demand payment of or
otherwise accelerate the Subordinated Indebtedness or commence any action or
proceeding against the Loan Parties to recover all or any part of the
Subordinated Indebtedness, or join with any creditor (unless the Senior Lender
shall so join) in bringing any proceeding against the Loan Parties under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt,
receivership, liquidation or insolvency law or statute of the federal or any
state government, unless and until the Senior Indebtedness has been indefeasibly
paid in full and all commitments of the Senior Lender to make loans and other
credit accommodations to the Loan Parties have been terminated. The Subordinated
Creditor will not obtain or otherwise acquire or accept any lien in any property
or assets of the Loan Parties unless it is subordinated to the prior lien of the
Senior Lender. The Subordinated Creditor will not commence any action or
proceeding with respect to any property or assets of the Loan Parties, will not
take possession of, sell, or dispose of any property or assets of the Loan
Parties, and will not exercise or enforce any right or remedy available to the
Subordinated Creditor with respect to any property or assets of the Loan
Parties, unless and until the Senior Indebtedness has been paid in full and all
commitments of the Senior Lender to make loans and other credit accommodations
to the Loan Parties have been terminated.

 

3. Subordinated Indebtedness Owed Only to Subordinated Creditor. The
Subordinated Creditor warrants and represents that the Subordinated Creditor has
not previously assigned any interest in the Subordinated Indebtedness, that no
other entity or person owns an interest in the Subordinated Indebtedness
(whether as joint holders of the Subordinated Indebtedness, participants or
otherwise), and that all of the Subordinated Indebtedness is owing only to the
Subordinated Creditor. The Subordinated Creditor further covenants that all of
the Subordinated Indebtedness shall continue to be owing only to the
Subordinated Creditor unless it is assigned to an entity or a person who agrees
with the Senior Lender to be bound by the subordination provisions set forth
herein.

 

  2

   



 

4. Receipt of Prohibited Payments. If the Subordinated Creditor receives any
payment in respect of the Subordinated Indebtedness that the Subordinated
Creditor is not entitled to receive under the provisions of this Agreement, the
Subordinated Creditor will hold the amount so received in trust for the Senior
Lender and will forthwith turn over such payment to the Senior Lender in the
form received (except for the endorsement of the Subordinated Creditor where
necessary) for application to then‑existing Senior Indebtedness (whether or not
due), in such manner of application as the Senior Lender may deem appropriate.
If the Subordinated Creditor exercises any right of setoff or takes any other
action which the Subordinated Creditor is not permitted to exercise or take
under the provisions of this Agreement, the Subordinated Creditor will promptly
pay over to the Senior Lender, in immediately available funds, an amount equal
to the amount of the claims or obligations so offset or an amount equal to any
amount recovered from any such action, as applicable. If the Subordinated
Creditor fails to make any endorsement required under this Agreement, the Senior
Lender is hereby irrevocably appointed as the attorney‑in‑fact (which
appointment is coupled with an interest) for the Subordinated Creditor to make
such endorsement in the Subordinated Creditor’s name. The turnover of any
prohibited payments by the Subordinated Creditor to the Senior Lender pursuant
to this Section 4 shall not limit or restrict any other claims, actions, rights
or remedies which the Senior Lender may have against the Subordinated Creditor
as a result of the Subordinated Creditor’s exercising any right or taking any
action which is not permitted under the terms of this Agreement.

 

5. Continuing Nature of Subordination. This Agreement shall be effective and may
not be terminated or otherwise revoked by the Subordinated Creditor until all of
the Senior Indebtedness shall have been fully paid and discharged and all
financing arrangements between the Loan Parties and the Senior Lender have been
terminated. This Agreement shall constitute a continuing agreement of
subordination, and the Senior Lender may, without notice to or consent by the
Subordinated Creditor, modify any term of the Senior Indebtedness in reliance
upon this Agreement.

 

6. Instrument Legend; No Amendments to Subordinated Indebtedness. Any instrument
evidencing the Subordinated Indebtedness will be inscribed with a legend
conspicuously indicating that payment thereof is subordinated to the claims of
the Senior Lender pursuant to the terms of this Agreement. The Subordinated
Creditor will not agree to any amendment, restatement or other modification of
the Subordinated Note or of the other Leonite Documents (as defined in the Loan
Agreement), without the prior written consent of the Senior Lender, which will
not be unreasonably withheld, conditioned or delayed.

 

7. Binding Effect. This Agreement shall be binding upon the Subordinated
Creditor (and the Subordinated Creditor’s successors and assigns), and shall
inure to the benefit of the Senior Lender (and its successors and assigns).

 

8. Governing Law and Construction. The validity, construction and enforceability
of this Agreement shall be governed by the internal laws of the state of
Minnesota, without giving effect to the conflict of laws principles thereof.

 

  3

   



 

9. Consent to Jurisdiction. THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT
OR MINNESOTA STATE COURT SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE
SUBORDINATED CREDITOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT
AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE
EVENT THE SUBORDINATED CREDITOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR
VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT, THE SENIOR LENDER AT ITS OPTION SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

 

10. Waiver of Jury Trial. THE SUBORDINATED CREDITOR IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11. No Obligation to Provide Financial Accommodations. The Subordinated Creditor
acknowledges and agrees that this Agreement is executed and delivered to the
Senior Lender to induce the Senior Lender to make financial accommodations
available to the Borrower, but this Agreement does not obligate the Senior
Lender to make any financial accommodations available to the Borrower.

 

(Signature page follows)

 

  4

   



 

THE UNDERSIGNED HAS EXECUTED this Subordination Agreement as of the date first
above written.

 

  LEONITE CAPITAL LLC           By: /s/ Avi Geller

 

Name:

Avi Geller     Its: CIO          

 

Address for Notices:

 

 

1 Hillcrest Center Drive Suite 232

 

 

Spring Valley, NY 10977

 

 

 

 

 

 

 



 



  5

   



 

LOAN PARTIES’ ACKNOWLEDGMENT

 

The Loan Parties hereby acknowledge receipt of a copy of the foregoing
Subordination Agreement, and agree to be bound by the terms and provisions
thereof, to make no payments or distributions contrary to the terms and
provisions thereof, and to do every other act and thing necessary or appropriate
to carry out such terms and provisions.

 

  1847 GOEDKER INC.         By: /s/ Robert D. Barry

 

Name:

Robert D. Barry     Its: Chief Financial Officer          

 

1847 GOEDEKER HOLDCO INC.

 

 

 

 

 

 

By:

/s/ Robert D. Barry

 

 

Name:

Robert D. Barry

 

 

Its:

President

 



 



  6



 